EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman (Reg. No. 30,139) on 6/15/2021.

The application has been amended as follows: 
Amend the Abstract as follows:
Abstract
The present invention relates to a method for association of items of interest visible in a video consisting of a sequence of K images, characterized in that it comprises the implementation by data processing means association of each item of interest from a first category visible in a kth image of said video with an item of interest from a second category, different from the first category, visible in said kth  image; calculation of an association cost for a plurality of pairs of an item of interest from the first category visible in at least one image of the video with an item of interest from the second category visible in at least one image of the video, depending on at least the counters of association of pairs of one item of interest from the first category with one item of interest from the second category; use of a combinatorial optimization algorithm depending on the calculated association costs so as to reassociate each item of interest from the first category visible in said kth image with an item of interest from the second category visible in said kth;updating of the association counters. 


Allowable Subject Matter
Claim(s) 1-7 and 9-15 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a method for association of items of interest visible in a video consisting of a sequence of K images with two categories.  The closest prior art, Chen et al. (US 2018/0046877 A1 – hereinafter “Chen”) shows a similar system which also includes detecting and tracking multiple objects in the same scene is of interest including objects in two categories – big objects and small objects.  
However, Chen fails to disclose “kth image with an item of interest from the second category already detected in at least one image from the video such that the association counter for said pair is not zero, and for each pair of an item of interest from the second category detected in the kth image with an item of interest from the first category already detected in at least one image of the video such that the association counter for said pair is not zero.”  These distinct features have been added to independent claim 1; therefore, rendering it allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666